DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,4,11-15,17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mao (9,826,658).
Regarding Claim 1:  Mao teaches a carrying structure, comprising: a carrying main body (120 in fig. 5), adapted to carry an expansion card (cards shown in fig. 4); two engaging components (126 on each side of carrying main body), respectively disposed on opposite ends of the carrying main body (fig. 3-4); two driven linkages (128 on each side of the carrying main body), respectively connected to the two engaging components (fig. 3-4); and a driving linkage (122), connected between the two driven linkages (fig. 3-4) and adapted to simultaneously drive the two engaging components to be actuated by the two driven linkages (figs. 10-13).
Regarding Claim 2: Mao teaches each of the engaging components is adapted to be actuated to an engaging state (fig. 13) for being engaged to a server main body (10), each of the engaging components is adapted to be actuated to a releasing state for being separated from the server main body (fig. 10), and the driving linkage is adapted to simultaneously drives the two engaging components to be actuated between the engaging state and the releasing state by the two driven linkages (fig. 13).
Regarding Claim 4: Mao teaches further comprising a positioning assembly (124), wherein at least one portion of the positioning assembly is disposed at the carrying main body (fig. 3-4), and when each of the engaging components is in the engaging state (fig. 12-13), the driving linkage is adapted to be positioned at the carrying main body by the positioning assembly (figs. 3-4 and 12-13).
Regarding Claim 11: Mao teaches each of the engaging components is rotatably connected to the carrying main body (figs. 3-4, 9-13); and each of the driven linkages is rotatably connected to a corresponding engaging component of the engaging components (figs. 3-4, 9-13) and is rotatably connected to the driving linkage (figs. 3-4, 9-13).
Regarding Claim 12: Mao teaches wherein two connection portions of the driving linkage are respectively rotatably connected to the two driven linkages (figs. 3-4, 9-13), and a central portion of the driving linkage located between the two connection portions is rotatably connected to the carrying main body (figs. 3-4, 9-13).
Regarding Claim 13: Mao teaches wherein each of the driven linkages and the driving linkage are respectively located at opposite sides of the carrying main body (figs. 3-4, 9-13), the carrying main body has two open slots (slots and grooves shown in fig. 5), and the two driven linkages are respectively connected to the driving linkage through the two open slots (figs. 3-5, 9-13).
Regarding Claim 14: Mao teaches each of the driven linkages and a corresponding engaging component of the engaging components are respectively located at opposite sides of the carrying main body (figs. 3-4, 9-13), the carrying main body has two concave openings (concave opening shown in fig. 5), and the two driven linkages are respectively connected to the two engaging components through the two concave openings (figs. 3-5, 9-13).
Regarding Claim 15: Mao teaches a server, comprising: a server main body (fig. 1); and at least one carrying structure (12), comprising: a carrying main body (120), adapted to carry an expansion card (cards shown in fig. 4); two engaging components (126), respectively disposed on opposite ends of the carrying main body (figs. 3-5, 9-13), wherein each of the engaging components is adapted to be actuated to an engaging state for being engaged to the server main body (figs. 3-5, 9-13), and each engaging component is adapted to be actuated to a releasing state for being separated from the server main body (figs. 3-5, 9-13); two driven linkages (128), respectively connected to the two engaging components (figs. 3-5, 9-13); and a driving linkage (122), connected between the two driven linkages (figs. 3-5, 9-13) and adapted to simultaneously drive the two engaging components to be actuated between the engaging state and the releasing state by the two driven linkages (figs. 3-5, 9-13).
Regarding Claim 17: Mao teaches wherein the at least one carrying structure further comprises a positioning assembly (124), at least one portion of the positioning assembly is disposed at the carrying main body (figs. 3-5 and 9-13), and when each of the engaging components is in the engaging state (figs. 3-5 and 9-13), the driving linkage is adapted to be positioned at the carrying main body by the positioning assembly (figs. 3-5 and 9-13).
Regarding Claim 20: Mao teaches wherein the server main body comprises a chassis and two partition boards (figs. 1, 9, 12), the two partition boards are disposed in the chassis (figs. 1, 9, 12), and the at least one carrying structure is disposed between the two partition boards (figs. 3-5 and 9-13) and adapted to be engaged to the two partition boards by the two engaging components, respectively (figs. 3-5 and 9-13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao (9,826,658).
Regarding Claim 3: Mao teaches when the expansion card is carried by the carrying main body (fig. 3-4), an inserting portion of the expansion card is adapted to be inserted into the server main body (shown from figs. 1, 9, and 12), but lacks a specific teaching of a length of one of the driven linkages close to the inserting portion is greater than a length of the other driven linkage away from the inserting portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Mao by having a length of one of the driven linkages close to the inserting portion is greater than a length of the other driven linkage away from the inserting portion in order to accommodate different sizes of server cases allowing the device to be more versatile in the market, wherein this would be accomplished merely by changing the size of the already disclosed elements of the prior art and it has been held that a change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237.
Regarding Claim 16: Mao teaches  wherein when the expansion card is carried by the carrying main body (figs. 3-5, 9-13), an inserting portion of the expansion card is adapted to be inserted into the server main body (figs. 3-5, 9-13), but lacks a specific teaching of a length of one of the driven linkages close to the inserting portion is greater than a length of the other driven linkage away from the inserting portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Mao by having a length of one of the driven linkages close to the inserting portion is greater than a length of the other driven linkage away from the inserting portion in order to accommodate different sizes of server cases allowing the device to be more versatile in the market, wherein this would be accomplished merely by changing the size of the already disclosed elements of the prior art and it has been held that a change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237.

Claim(s) 5-9, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao as applied to the claims above, and further in view of Franz (2005/0186816).
Regarding Claim 5: Mao teaches wherein the positioning assembly comprises a positioning component (teeth of 124), the positioning component is adapted to move to a first location to position the driving linkage (fig. 12-13), and the positioning component is adapted to resist the force and move to a second location to release the driving linkage (figs. 9-11), but lacks a specific teaching of an elastic component and the movement of the positioning component being done by an elastic force of the elastic component, and the force being an elastic force from the elastic component.
Franz teaches a positioning component (84) including an elastic component (biasing component in paragraph [0035]) wherein and the movement of the positioning component being done by an elastic force of the elastic component (paragraph [0035]), and the force being an elastic force from the elastic component (paragraph [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Mao by having an elastic component and the movement of the positioning component being done by an elastic force of the elastic component, and the force being an elastic force from the elastic component as disclosed by Franz in order to allow for a smoother movement of the arm structures which in turn decreases the chances of user error causing damage to the components. 
Regarding Claim 6: Mao lacks a specific teaching of the positioning component of the positioning assembly is slidably disposed at the carrying main body, and the elastic component is connected between the carrying main body and the positioning component.
Franz teaches the positioning component of the positioning assembly is slidably disposed at the carrying main body (fig. 5), and the elastic component is connected between the carrying main body and the positioning component (paragraph [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Mao by having the positioning component of the positioning assembly is slidably disposed at the carrying main body, and the elastic component is connected between the carrying main body and the positioning component as disclosed by Franz in order to allow for a smoother movement of the arm structures which in turn decreases the chances of user error causing damage to the components.
Regarding Claim 7: Mao teaches the positioning component of the positioning assembly is rotatably disposed at the driving linkage (figs. 3-4 and 9-13), but lacks a specific teaching of the elastic component is connected between the positioning component and the driving linkage.
Franz teaches the elastic component is connected between the positioning component and the driving linkage (paragraph [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Mao by having the elastic component is connected between the positioning component and the driving linkage as disclosed by Franz in order to allow for a smoother movement of the arm structures which in turn decreases the chances of user error causing damage to the components.
Regarding Claim 8: Mao teaches wherein the positioning assembly comprises a pillar (1204) disposed at the carrying main body (figs. 3-5), and the positioning component cooperates with the pillar to position the driving linkage (fig. 3-5).
Regarding Claim 9: Mao lacks a specific teaching of the elastic component is an elastic arm, and the elastic arm, the driving linkage, and the positioning component are integrally formed.
Franz teaches the elastic component is an elastic arm, and the elastic arm, the driving linkage, and the positioning component are integrally formed (fig. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Mao by having the elastic component is an elastic arm, and the elastic arm, the driving linkage, and the positioning component are integrally formed as disclosed by Franz in order to allow for a smoother movement of the arm structures which in turn decreases the chances of user error causing damage to the components.
Regarding Claim 18: Mao teaches wherein the positioning assembly comprises a positioning component (teeth of 124), the positioning component is adapted to move to a first location to position the driving linkage (fig. 12-13), and the positioning component is adapted to resist the force and move to a second location to release the driving linkage (figs. 9-11), but lacks a specific teaching of an elastic component and the movement of the positioning component being done by an elastic force of the elastic component, and the force being an elastic force from the elastic component.
Franz teaches a positioning component (84) including an elastic component (biasing component in paragraph [0035]) wherein and the movement of the positioning component being done by an elastic force of the elastic component (paragraph [0035]), and the force being an elastic force from the elastic component (paragraph [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Mao by having an elastic component and the movement of the positioning component being done by an elastic force of the elastic component, and the force being an elastic force from the elastic component as disclosed by Franz in order to allow for a smoother movement of the arm structures which in turn decreases the chances of user error causing damage to the components. 

Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao (9,826,658) as applied to the claims above, and further in view of Yu (2015/0085451).
Regarding Claim 10: Mao lacks a specific teaching of an elastic component connected between the driving linkage and the carrying main body, wherein the driving linkage is adapted to resist an elastic force of the elastic component and keep each of the engaging components to be in the engaging state, and the driving linkage is adapted to drive each of the engaging components to be actuated to the releasing state by the elastic force of the elastic component.
Yu teaches an elastic component (1266) connected between the driving linkage (fig. 2) and the carrying main body (fig. 2), wherein the driving linkage is adapted to resist an elastic force of the elastic component and keep each of the engaging components to be in the engaging state (fig. 2 and 4), and the driving linkage is adapted to drive each of the engaging components to be actuated to the releasing state by the elastic force of the elastic component (fig. 5-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Mao by having an elastic component connected between the driving linkage and the carrying main body, wherein the driving linkage is adapted to resist an elastic force of the elastic component and keep each of the engaging components to be in the engaging state, and the driving linkage is adapted to drive each of the engaging components to be actuated to the releasing state by the elastic force of the elastic component as disclosed by Yu in order to allow for a smoother movement of the arm structures which in turn decreases the chances of user error causing damage to the components.
Regarding Claim 19: Mao lacks a specific teaching of an elastic component connected between the driving linkage and the carrying main body, wherein the driving linkage is adapted to resist an elastic force of the elastic component and keep each of the engaging components to be in the engaging state, and the driving linkage is adapted to drive each of the engaging components to be actuated to the releasing state by the elastic force of the elastic component.
Yu teaches an elastic component (1266) connected between the driving linkage (fig. 2) and the carrying main body (fig. 2), wherein the driving linkage is adapted to resist an elastic force of the elastic component and keep each of the engaging components to be in the engaging state (fig. 2 and 4), and the driving linkage is adapted to drive each of the engaging components to be actuated to the releasing state by the elastic force of the elastic component (fig. 5-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Mao by having an elastic component connected between the driving linkage and the carrying main body, wherein the driving linkage is adapted to resist an elastic force of the elastic component and keep each of the engaging components to be in the engaging state, and the driving linkage is adapted to drive each of the engaging components to be actuated to the releasing state by the elastic force of the elastic component as disclosed by Yu in order to allow for a smoother movement of the arm structures which in turn decreases the chances of user error causing damage to the components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841